

ePlus inc.
Restricted Stock Award Agreement


Name of Participant:
Grant Number:
Total Number of Shares Underlying Restricted Stock Award:
Grant Date:










1.  
Restricted Stock Award – Terms and Conditions. This Agreement confirms the grant
under and subject to the provisions of the ePlus inc. [2008 Employee /
Non-Employee Director] Long-Term Incentive Plan (the “Plan”) and the terms and
conditions set forth herein (“Terms and Conditions”) to the above-named
participant of the number of a Restricted Stock award of such number of shares
of common stock, $0.01 par value per share (the “Common Stock”), of the Company
as set forth above. This Agreement merely evidences such grant, and does not
constitute property of any nature or type or confer any additional rights. This
grant is subject in all respects to the applicable terms of the Plan. A copy of
the Plan (or related Prospectus delivered to you with this Agreement) may be
obtained at no cost by contacting the HR Department hr@eplus.com.

 
2.  
Restriction Period. For purposes of this Agreement, the Restriction Period is
the period beginning on the grant date and ending on [INSERT VESTING DATE(S)]
or, if earlier, upon termination of employment as the result of participant’s
death or Disability or upon a Change in Control, as defined in the Plan,
provided participant is in employment with the Company on the date of the Change
in Control (the “Restriction Period”).

 
3.  
Restrictions and Forfeiture. The Restricted Stock is granted to the participant
subject to the prohibitions on transfer set forth in Section 6 below, which
shall lapse, if at all, upon the expiration of the Restriction Period as
described in Section 7 below.



4.  
Rights During Restriction Period. During the Restriction Period, the participant
may exercise full voting rights with respect to all Restricted Stock subject to
the award.  The Restricted Stock shall accrue dividends that will be credited in
the form of cash or securities, as applicable, to the participant’s account, on
the date the dividend is issued. At the end of the Restriction Period, all
credited cash dividends or securities, as applicable, will be distributed to the
participant. If the number of outstanding shares of Common Stock is changed as a
result of a stock dividend, stock split or the like, without additional
consideration to the Company, the Restricted Stock subject to this award shall
be adjusted to correspond to the change in the outstanding shares of the
Company’s Common Stock. For the avoidance of doubt, upon the expiration of the
Restriction Period, the participant may exercise voting rights and shall be
entitled to receive dividends and other distributions with respect to the number
of shares to which the participant is entitled pursuant hereto.

 
5.  
Release of Award. Provided the award has not previously been forfeited, as soon
as reasonably practicable following the expiration of the Restriction Period and
the satisfaction of the applicable tax withholding obligations, the Company
shall at its option, cause the Restricted Stock to which the participant is
entitled pursuant hereto (i) to be released without restriction on transfer by
delivery to the custody of the participant of a stock certificate in the name of
the participant or his or her designee, or (ii) to be credited without
restriction on transfer to a book-entry account for the benefit of the
participant or his or her designee maintained by the Company’s stock transfer
agent or its designee.



6.  
Prohibition Against Transfer.  Until the expiration of the Restriction Period,
the award and the Restricted Stock subject to the award and the rights granted
under the Terms and Conditions and this Agreement are not transferable except to
family members or trusts by will or by the laws of descent and distribution,
provided that the award and the Restricted Stock may not be so transferred to
family members or trusts except as permitted by applicable law or regulations.
Without limiting the generality of the foregoing, except as aforesaid, until the
expiration of the Restriction Period, the award and shares of Restricted Stock
may not be sold, exchanged, assigned, transferred, pledged, hypothecated,
encumbered or otherwise disposed of, shall not be assignable by operation of
law, and shall not be subject to execution, attachment, charge, alienation or
similar process. Any attempt to effect any of the foregoing shall be null and
void and without effect.



7.  
Forfeiture; Termination of Employment.  Shares of Restricted Stock that are
included in this award shall be forfeited by the participant upon the
participant’s termination of employment prior to vesting for any reason other
than death or Disability, as defined in the Plan. All shares of Restricted Stock
will immediately vest upon a Change in Control, as defined in the Plan, provided
participant is in employment with the Company on the date of the Change in
Control [for directors only: or upon mandatory retirement as provided in the
Plan].



8.  
Withholding.  Where required pursuant to the terms of the Plan, the Company will
satisfy any federal income tax withholding obligations that arise in connection
with the vesting of the Restricted Stock (or in connection with an election by
the participant under Section 83(b) of the Internal Revenue Code, 1986, as
amended (the “Code”), with respect to the Restricted Stock, if applicable) by
withholding shares of Common Stock that would otherwise be available for
delivery upon the vesting of this award having a Fair Market Value, as defined
in the Plan, on the date the shares of Restricted Stock first become taxable
equal to the minimum statutory withholding obligation or such other withholding
obligation as required by applicable law with respect to such taxable shares. In
other cases, as a condition to the delivery of Shares or the lapse of
restrictions related to this Restricted Stock Award, or in connection with any
other event that gives rise to a tax withholding obligation, such as a cash
distribution during the Restriction Period if a Section 83(b) election has not
been made, the Company (i) may deduct or withhold from any payment or
distribution to the Participant (whether or not pursuant to the Plan); (ii) will
be entitled to require that the Participant remit cash to the Company (through
payroll deduction or otherwise); or (iii) may enter into any other suitable
arrangements to withhold, in each case, in an amount sufficient to satisfy such
withholding obligation.



9.  
Miscellaneous.  These Terms and Conditions and other portions of this Agreement:
(a) shall be binding upon and inure to the benefit of any successor of the
Company; (b) shall be governed by the laws of the State of Delaware and any
applicable laws of the United States; and (c) except as permitted under Sections
4(d) and 7 of the Plan, may not be amended without the written consent of both
the Company and the participant. The Agreement shall not in any way interfere
with or limit the right of the Company to terminate the participant’s employment
or service with the Company at any time, and no contract or right of employment
shall be implied by the Terms and Conditions and this Agreement of which they
form a part. For the purposes of the Terms and Conditions and this Agreement,
employment by the Company, any Subsidiary or a successor to the Company shall be
considered employment by the Company. If the award is assumed or a new award is
substituted therefore in any corporate reorganization (including, but not
limited to, any transaction of the type referred to in Section 424(a) of the
Code), employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
award to be employment by the Company.



10.  
Incorporation of Plan Provisions.  The Terms and Conditions and this Agreement
are made pursuant to the Plan, the provisions of which are hereby incorporated
by reference [For employees only: (including without limitation,
Section 6(g)(xii) of the Plan, such that the participant may be subject to the
forfeiture of the unvested portion of this Restricted Stock award and must
return any vested shares already delivered pursuant to this Agreement in certain
circumstances described in that Section)] Capitalized terms not otherwise
defined herein shall have the meanings set forth for such terms in the Plan.  In
the event of a conflict between the terms of the Terms and Conditions and this
Agreement, and the Plan, the terms of Plan shall govern.



11.  
Adjustment of Award.  In the event it is determined that the grant, vesting or
Common Stock delivery or cash payment under an award of Restricted Stock was
made based on incorrect financial results, the Compensation Committee of the
Board of Directors will review such grant, vesting, delivery or payment.  If the
amount of the grant, vesting, delivery or payment would have been lower had the
level of achievement of applicable financial performance goals been calculated
based on the correct financial results, the Compensation Committee may, in its
sole discretion, adjust (i.e., lower) the amount of such grant, vesting,
delivery or payment so that it reflects the amount that would have applied based
on the correct financial results and, to the extent permitted by applicable law,
require the reimbursement by the participant of any amount delivered or paid to
or received by the participant with respect to such award. Additionally, Common
Stock deliveries or cash payments under this Agreement are subject to recovery
by the Company to the extent required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and the Sarbanes-Oxley Act of 2002 and any
regulations promulgated thereunder.



12.  
Parachute Payments.  In the event that any payment or benefit received or to be
received by the participant under this Agreement or any other award under the
Plan in connection with a Change in Control, as defined in the Plan,
(collectively, the “Change in Control Payments”) would (i) constitute (together
with other payments or benefits contingent on a Change in Control) a “parachute
payment” within the meaning of Section 280G of the Code or any successor
provision and (ii) but for this section, be subject to the excise tax imposed by
Section 4999 of the Code or any successor provision (the “Excise Tax”), then the
participant shall receive:



(A)  
the full amount of such Change in Control Payments, or



(B)  
such lesser amount of such Change in Control Payments, which would result in no
portion of such Change in Control Payments being subject to the Excise Tax,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
participant, on an after-tax basis, of the greatest amount of payments or
benefits contingent on the Change in Control (including without limitation the
Change in Control Payments), notwithstanding that all or some portion of such
Change in Control Payments may be taxable under Section 4999 of the Code.


Any determination required under this section shall be made in writing by an
independent public accounting firm or other independent third party selected by
the Company (the “Accountants”), whose costs shall be paid by the Company and
whose determination shall be conclusive and binding upon the participant and the
Company for all purposes.  For purposes of making the calculations required by
this section, the Accountants may make reasonable assumptions concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and participant shall furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this section.  In the event the Accountants determine the Change in Control
Payments are to be reduced under (B) above, such reduction shall first be made
as to any such Common Stock payment or benefit under any Plan awards in reverse
chronological order of the grant date, then any such cash payment or benefit
under any Plan awards in reverse chronological order of the grant date.




ePlus inc.
 
Participant
               
By:
       
Name
 
Name
                 
Title
 
Date


 
Form updated:  September 13, 2011 (for awards granted on or after September 23,
2011)